                                                                                      FILED
                                                                                   IN CLERK'S OFRCE
UNITED STATES DISTRICT COURT                                                      district court e.D.N.Y.
EASTERN DISTRICT OF NEW YORK                                                  ^ f£Q           2015 ^
                                                       X


SHAQUAN BROWN,                                                                 BROOKLYN OFFICE
                        Petitioner,
                                                                         MEMORANDUM
                - against -                                              AND ORDER
                                                                         19-CV-750(AMD)(LB)
WARDEN O.B.C.C. P. WILLIAMS,

                       Respondent.
                                                       X


ANN M.DONNELLY,United States District Judge:

         On February 4, 2019, the pro se petitioner, Shaquan Brown,filed this habeas corpus
petition pursuant to 28 U.S.C. § 2241 challenging his pending state criminal proceeding. By
letter dated February 6,2019,the petitioner was provided with the proper forms and instructed
that in order to proceed, he must either pay the $5 filing fee or return the completed IFF
application.

         More than 14 days have el^sed and the Court has not received a response from the petitioner.
However, given the petitioner's pro se status, the Court grants him additional time to comply with the
Court's filing requirements. The Clerk ofCourt should include a request to proceed informa pauperis
witii this Order. Ifthe petitioner fails to comply with this Order within 30 days, the action will be
dismissed without prejudice. No extension shall be granted without good cause.

SO ORDERED.

                                                           s/Ann M. Donnelly
                                                        Ann M. Donnelly
                                                        United States District Judge

Dated: Brooklyn, New York
       February 26, 2019
